947 A.2d 342 (2008)
287 Conn. 901
John F. O'BRIEN
v.
SUPERIOR COURT, JUDICIAL DISTRICT OF HARTFORD.
Supreme Court of Connecticut.
Decided April 30, 2008.
John F. O'Brien, pro se, in support of the petition.
Peregrine Zinn-Rowthorn, assistant attorney general, in opposition.
The petition by the plaintiff in error for certification for appeal from the Appellate Court, 105 Conn.App. 774, 939 A.2d 1223 (2008), is denied.
ROGERS, C.J., and SCHALLER, J., did not participate in the consideration or decision of this petition.